Citation Nr: 1814818	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center of Martinsburg,
West Virginia


THE ISSUE

Entitlement to an annual clothing allowance(s).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had an initial period of active duty for training in the United States Marine Corps from October 2003 to March 2004.  He also had additional service in the Marine Reserves, to include inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision issued by the Department of Veterans Affairs (VA) Prosthetics Treatment Center at the VA Medical Center in Martinsburg, West Virginia.  For the Veteran's other claims, jurisdiction is otherwise retained by the RO in Baltimore, Maryland.

The Veteran provided testimony before the undersigned at a November 2017 Central Office hearing.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files, as well as files which have remained in paper form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right-knee brace is properly prescribed for residuals of right-knee patellar fracture as a service-connected disability.

2.  The Veteran's back brace for his service-connected lumbar degenerative joint disease satisfies the requirements of 38 C.F.R. § 3.810 (a)(1)(i) and its observable effects make its use eligible for a clothing allowance under that regulation.

3.  The effects of the Veteran's skin medication are observable to the Veteran without need for specialized knowledge as to the etiology or pathology of its effects.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to an annual clothing allowance(s) have been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810, 4.71a (Diagnostic Codes 5003-5261) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In view of the grant of the requested benefit, further discussion of assistance or notice is unnecessary.

The Veteran's Assertions

The Veteran contends in his November 2017 Board hearing testimony that the use of a right-knee brace and a back brace for service-connected disabilities tend to wear and tear his clothing.  He also contends that the use of skin medication for a service-connected disability causes irreparable damage to his outer garments.  The Veteran asserts that he received clothing allowances in 2010 and 2011 and, although nothing in the use of his right-knee brace and skin medication has changed, his clothing allowance has been stopped.  He adds that, although he was granted service-connection for lumbar degenerative joint disease only in 2015, he is nonetheless eligible for a clothing allowance for 2015.  The Veteran further asserts that he applies skin medication on his back and right-knee before securing the braces on those parts of his person.

Clothing Allowance 

38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810 (a)(1)(ii)(A) (2017).

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability and causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1)(ii)(B).

Additionally, a veteran may be entitled to two annual clothing allowances if the veteran uses both an appliance and a medication, by which a single garment is worn or torn or irreparably damaged at an increased rate due to the second appliance or medication.  38 C.F.R. § 3.810 (a)(3)(i) and (ii).

The relevant disabilities for which service connection has been established are residuals of right knee patellar fracture, lumbar degenerative joint disease, secondary to the right knee and a skin disorder.

A February 2010 rating decision granted service connection for residuals of right-knee patellar at 10 percent from May 2008 and the same for the Veteran's skin condition.  An earlier effective date of April 2008 was assigned to both in a September 2015 rating decision.  An increased disability rating of 30 percent for the right-knee disorder was granted in January 2017.

An April 2015 rating decision granted service connection for lumbar degenerative joint disease with an evaluation of 20 percent effective May 15, 2008.  An earlier effective date of April 2008 was assigned in a September 2015 rating decision.

Because the Baltimore RO does not make decisions pertaining to clothing allowance claims, the Veteran's appeal was initially forwarded to Baltimore VA's Prosthetics Division.  As best the Board can discern from the record, the appeal was then passed on to the Prosthetics Treatment Center at Martinsburg VA (West Virginia), from which the Veteran received a September 2015 decision letter stating that the evidence does not show that the Veteran used a prosthetic device or orthopedic appliance for a service-connected disability, which tends to wear out clothing or that he uses a medication for his skin condition which causes irreparable damage to his outer garments.  

The December 2015 Statement of the Case (SOC) stated the clothing allowance was denied because the Veteran was not service-connected for osteoarthritis of the right knee.  Second, the back brace is not rigid or comprised of rigid, exposed structural components which would result in damage to clothing.  The SOC added that VA Prosthetics Departments now applied this standard uniformly regarding determinations for clothing allowances.  Third, the topical medication for the skin condition contains triamcinolone acetonide, which is not recognized as causing irreparable staining of clothing or outer garments, "according to the National Pharmacy list of medication That May Stain or Damage Clothing."

According to the Veteran's testimony at the November 2017 Board hearing, he received a clothing allowance for the use of his knee brace and the skin medication in 2010 and 2011.  He testified that he does not believe he filed appeals of the cessation of the allowance in 2012, 2013 and 2014.  He then applied for 2015.  As stated above, he became service connected for his lumbar degenerative joint disease disorder in 2015.  The Veteran further testified that the skin medication he was using in 2010 and 2011 was the same in 2015.  This is to say that, other than becoming service connected for his lumbar degenerative joint disease disorder in 2015, nothing changed in 2015 in the use of skin medication and his knee brace from the years 2010 and 2011, when the clothing allowance was granted. 

Right-knee Brace 

As stated above, the SOC stated that the Veteran was not entitled to the clothing allowance for worn or torn clothing for his right knee brace, as osteoarthritis for the right knee is not a service-connected disability.  However, the Board's understanding of the record is that any claim for osteoarthritis had been made for the left knee exclusively.  The Veteran's service-connected disability for the right knee is for residuals of right-knee patellar fracture.  Moreover, the diagnostic codes applicable to this service-connected disability are in the range of Diagnostic Codes 5003-5261.  See 38 C.F.R. § 4.71a.  Significantly, Diagnostic Code 5003 includes associated arthritis, as do other applicable diagnostic codes.
 
The Board further notes that the October 22, 2015 Notification Letter from the RO, at that time continuing the Veteran's right-knee disorder at 10 percent, states that the Veteran's "claim for degenerative arthritis/arthralgia (secondary to the residuals of your right knee patellar fracture) is incorporated into this portion of the Rating Decision, as degenerative arthritis is part of the symptomatology associated with the evaluation assigned herein."  Additionally, the paper portion of the record contains what appear to be April 2014 order information and a prosthetics request, in which the "medical justification" for the request is stated as "knee arthralgia."  It is the Board's understanding that the definition of "arthralgia" is joint pain caused either by an injury or arthritis.

From the all of the above observations, the Board can only conclude, first, that the denial of the clothing allowance for the right knee-brace is an error by the Prosthetics Treatment Center at Martinsburg VA, by which they misunderstood the record to indicate that the Veteran's right-knee claim was for osteoarthritis, when in fact that is a left-knee claim; and second, that even if that were so, the applicable diagnostic codes for the Veteran's right-knee disorder include arthritis, as stated in the RO's October 2015 Notification Letter, above.  The Board's further conclusion is that, in any case, prescription for a knee brace for this service-connected disability is for the "residuals," whether an injury or arthritis, of the right-knee patellar fracture.  

Additionally, the Board notes that the Veteran testified that his skin medication is applied regularly on his lower extremities, so that the medication is in fact applied first before the right-knee brace is then secured on his person. 

Back Brace

As stated above, the SOC stated that the back brace is not rigid or comprised of rigid, exposed structural components which would result in damage to clothing.  It added that, by way of example, eyelets, buckles, loops, and straps are not qualifying components.  From this, the Board interprets the SOC statement to mean that features of, for example, steel or hard plastic, when exposed or forming an extremity of some sort in the design, are likely to result in the wearing and tearing of clothing.  Indeed, the SOC added that all "compliant" VA Prosthetics Departments now applied this standard uniformly regarding determinations for clothing allowances.  

However, the Board notes that, under 38 C.F.R. § 3.810 (a)(1)(i), the allowance is applicable when using a prosthetic or orthopedic appliance "which tends to wear or tear clothing."  No further qualifying details or circumstances are stated; nor are any design features addressed.  As such, correctly interpreted there need be no specific type brace is clothing tends to wear and tear, as was testified to here.

Furthermore, the principle of the acceptance as competent evidence testimony from a claimant, where deemed relevant and found credible, upon matters unquestionably within the purview of lay observation is not only implemented in law, but by policy of VA generally and the Board in particular.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  On this basis, the Board finds that the Veteran's testimony of what he observes the effects on his clothing from wearing the right-knee brace is relevant, competent and credible. 

Similar to his right knee, the Veteran testified that his skin medication is applied regularly on his torso, so that the medication is applied first, then the back brace is secured on his person. 

Skin medication

As stated above, the SOC stated that the topical medication for the Veteran's skin condition contains triamcinolone acetonide, which is not recognized as causing irreparable staining of clothing or outer garments, "according to the National Pharmacy list of medication That May Stain or Damage Clothing."  Once again, the Veteran is competent to report credible evidence of symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The awareness of the sensation of itchiness is not a determination "medical in nature" and is capable of lay observation.  No understanding of etiology or pathology is required from the Veteran.  Other than reference to a "National Pharmacy list," no affirmative evidence contradicts the Veteran's lay observations and his reports are otherwise competent, credible, and, as with the back brace, ultimately probative.

For the foregoing reasons and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to the full benefit of 38 C.F.R. § 3.810, to include appropriate annual clothing allowance(s) for the increased rate of damage to outer garments due to the application of skin medication to his torso and right lower extremity and the simultaneous wearing of a back brace and a right-knee brace.


ORDER
Entitlement to an annual clothing allowance(s) is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


